IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                        )
                                          )
        v.                                )           ID No. 1906010188
                                          )
PAUL WILLIAMS,                            )
                                          )
        Defendant.                        )

                         Date Submitted: October 1, 2020
                         Date Decided: October 22, 2020

                                     ORDER

        Upon consideration of Defendant’s pro se Motion for Transcripts and

Affidavit in Support of Application to Proceed In Forma Pauperis, IT APPEARS

THAT:

        1.   On October 1, 2020, Defendant filed a Motion for Transcripts along

with an Affidavit in Support of Application to Proceed In Forma Pauperis.1 In his

Motion, Defendant asks the Court to produce his December 6, 2019 Suppression

Hearing transcript and his December 17, 2019 Hearing transcript at the State’s

expense.2 In support of his Motion, Defendant states that he needs the requested

transcripts for the following reasons: “Post Conviction Relief + Notice of Appeal.”3




1
  D.I. 40.
2
Id.
3
Id.
       2.     To begin, “a defendant does not have a right to free transcript[s] in order

to pursue postconviction relief in the absence of a showing of good cause.”4 The

Constitution requires the Court to certify that transcripts “are necessary to decide

non-frivolous issues in a pending case.”5 Further, Delaware Superior Court Criminal

Rule 61(d)(4) provides that the Court “may order the preparation of a transcript of

any part of the prior proceedings in the case needed to determine whether the movant

may be entitled to relief.”6 It is therefore within the Court’s discretion to review a

defendant’s motion and the record to determine whether transcripts should be

prepared at State expense.7 “When a defendant offers no factual basis and fails to

clearly identify the fundamental rights he claims were violated, the Court will deny

the motion.”8 Here, Defendant’s Motion does not show the requisite good cause.9

Nor does it provide any basis—factual or legal—for Defendant’s desire to pursue

postconviction relief.10 Accordingly, the Court declines to provide Defendant with




4
N.M. (J.) v. State, 2013 WL 6858400, at *1 (Del. Dec. 24, 2013) (citation omitted); see also
Demby v. State, 2014 WL 4898138, at *2 (Del. Sept. 29, 2014) (citations omitted).
5
  State v. Russell, 2019 WL 6248340, at *1 (Del. Super. Ct. Nov. 15, 2019) (internal quotation
marks and citations omitted) (quoting State v. Whitfield, 2007 WL 3108331, at *1 (Del. Super. Ct.
Oct. 23, 2007)).
6
  Super. Ct. Crim. R. 61(d)(4) (emphasis added).
7
  Russell, 2019 WL 6248340, at *1 (citation omitted).
8
Id. (brackets and internal quotation marks omitted) (quoting State v. Allen, 2002 WL 31814750,
at *1 (Del. Super. Ct. Nov. 4, 2002)).
9
  D.I. 40.
10
Id.
                                               2
the requested transcripts at State expense for the purpose of pursuing postconviction

relief.

          3.   Defendant also states that he needs the transcripts to pursue a direct

appeal. In general, “indigent defendants have a right to transcripts at State expense

on appeal.”11 But “absent a showing that there is some legal or factual basis for

relief and that there is a particularized need for a transcript on appeal, the Superior

Court is within its discretion to deny a transcript at State expense.”12 Defendant has

failed to provide any reasons for wanting to pursue a direct appeal.13 So the Court

cannot determine whether Defendant has a particularized need for the transcripts he

requests.14 Accordingly, the Court declines to provide Defendant with the requested

transcripts at State expense for the purpose of pursuing a direct appeal.

          NOW THEREFORE, for the foregoing reasons, Defendant’s Motion for

Transcript is DENIED without prejudice.

          IT IS SO ORDERED.




11
   Demby v. State, 2014 WL 4898138, at *2 (Del. Sept. 29, 2014) (citing Miller v. State, 2008 WL
623236, at *2 (Del. Mar. 7, 2008).
12
   Robinson v. State, 2003 WL 1869909, at *2 (Del. Apr. 10, 2003) (citing United States v.
MacCollum, 426 U.S. 317, 330 (1976)).
13
   D.I. 40.
14
   See State v. Monroe, 2008 WL 3865338, at *1 (Del. Super. Ct. Aug. 12, 2008) (denying a request
for transcripts when the defendant made no showing as to why he needed them).
                                               3
                                                Jan R. Jurden

                                          Jan R. Jurden, President Judge




Original to Prothonotary

cc:   Paul Williams (SBI# 00470169)
      Colleen Durkin, DAG




                                      4